Exhibit 10.4
TRANSITION SERVICES AGREEMENT
THIS TRANSITION SERVICES AGREEMENT (this “Agreement”) is entered into as of
March 7, 2011 (the “Effective Date”), by and among Hitachi, Ltd., a company
incorporated under the laws of Japan (“Seller”), Viviti Technologies Ltd., a
company incorporated under the laws of the Republic of Singapore and, prior to
the Closing, a wholly-owned subsidiary of Seller (“Company”), and, solely with
respect to Section 1.4 and Section 1.13(c) hereof, Western Digital Corporation,
a Delaware corporation (the “Buyer Parent”). Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Purchase Agreement (as defined below).
RECITALS
WHEREAS, concurrently with the execution of this Agreement, Buyer Parent,
Western Digital Ireland, Ltd., a corporation organized under the laws of the
Cayman Islands and an indirect wholly-owned subsidiary of the Buyer Parent
(“Buyer”), Seller and Company have entered into a Stock Purchase Agreement (the
“Purchase Agreement”) pursuant to, and subject to the terms thereof, Buyer is to
acquire from Seller all of Seller’s right, title and interest in and to the
Stock; and
WHEREAS, as contemplated by the Purchase Agreement, Seller shall provide, and,
as applicable, shall cause its Affiliates, Representatives and Authorized Third
Parties (each as defined below) to provide, Company and the Subsidiaries certain
services reasonably necessary for the operation of Company and the Subsidiaries
for a limited period of time following the Closing, pursuant to and in
accordance with the terms of this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valid consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:
ARTICLE I
SERVICES
1.1 Services.
(a) As partial consideration for Buyer’s payment of the Cash Portion of the
Purchase Price and subject to the terms and conditions of this Agreement, Seller
shall provide, and, as applicable, shall cause its Affiliates, Representatives
and Authorized Third Parties to provide, to Company and the Subsidiaries the
services described on Exhibit A attached hereto (the “Services”) for the period
from the Closing Date until the termination or expiration of this Agreement
pursuant to Article III below (the “Transition Period”) solely to the extent
that (1) such Services are provided by Seller or its Affiliates to Company or
any of the Subsidiaries as of the Closing Date, and (2) such Services are
reasonably necessary to support during the Transition Period the operation of
Company and the Subsidiaries in all material respects as they were operated as
of the Closing Date. Seller shall provide the Services to Company and the
Subsidiaries in substantially the same manner as Seller provided such services
to Company and the Subsidiaries as of the Closing Date. For purposes of this
Agreement, “Representatives” means, with respect to Seller, its directors,
officers, employees, financial advisors, attorneys, accountants, consultants,
agents and other authorized representatives, acting in such capacity.

 

 



--------------------------------------------------------------------------------



 



(b) Seller shall, and as applicable, shall cause its Affiliates, Representatives
and Authorized Third Parties to, (i) materially comply with all applicable Laws
relating to the performance of the Services; and (ii) materially comply with any
reasonable confidentiality, security, privacy or other policies of Company and
the Subsidiaries relating to the performance of the Services which have been
provided to Seller reasonably in advance.
(c) To the extent permitted by applicable Law, Seller agrees to pass through to
Company and the Subsidiaries any rights Seller may have with respect to
Authorized Third Parties in connection with any failure by such Authorized Third
Parties to materially comply with all applicable Laws relating to the
performance of the Services or to materially comply with any reasonable
confidentiality, security, privacy or other policies of Seller or Company or the
Subsidiaries relating to the performance of the Services.
(d) Company shall use, and shall cause the Subsidiaries to use, the Services
only for substantially the same purpose and in substantially the same manner and
amount as the Services were used by Company and the Subsidiaries as of the
Closing Date; provided, however, that the scope and amount of the Services may
be reduced by Company as specified herein.
(e) Notwithstanding anything herein to the contrary, the Services shall not
include (i) the provision of any funding or financial accommodation and (ii) any
service that is directly provided by any third party to Company or any of the
Subsidiaries under an agreement between such third party and Company or any such
Subsidiary.
1.2 Additional Services. Company may request that Seller and/or its Affiliates
and Authorized Third Parties provide additional transition services required by
Company or the Subsidiaries which have not been addressed herein and which are
reasonably necessary to support the operation of Company or any Subsidiary
during the Transition Period as Company or such Subsidiary was operated in all
material respects as of the Closing Date. Company shall request such additional
services from Seller in writing within thirty (30) calendar days of the Closing
Date. Within five (5) Business Days of Seller’s receipt of Company’s written
request for such additional services, the Service Coordinators (as defined
below) shall commence negotiations, in good faith, with respect to the scope,
duration and price (which may be a market price) of such additional services to
be provided during the Transition Period. Within five (5) Business Days of
agreement on such items, the parties shall work in good faith to set forth the
additional agreed-upon services in a new services description, in a format
similar to that set forth in Exhibit A. Upon the mutual written agreement to
such new services description, the additional agreed-upon services shall be
deemed “Services” under this Agreement, and such new schedule shall be deemed
incorporated into Exhibit A and shall in all other respects be subject to the
terms and conditions of this Agreement. Notwithstanding the foregoing, Seller
has no obligation to agree to provide any service pursuant to this Section 1.2
to the extent such service (a) (i) had not been provided by Seller, its
Affiliates or any Authorized Third Party to Company or any of the Subsidiaries
as of the Closing Date (“Existing Services”) and (ii) is not related to the
transition from the Existing Services; or (b) does not require any historical or
institutional knowledge or unique capabilities on the part of Seller or its
Affiliates.

 

2



--------------------------------------------------------------------------------



 



1.3 Service Schedules. The parties acknowledge and agree that the descriptions
of Services in Exhibit A are general only and do not purport to contain an
exhaustive description of the Services to be provided. The parties further
acknowledge and agree that it may not be practicable to describe each and every
aspect of a particular Service in detail; therefore, each Service that is
generally agreed upon by the parties and included in Exhibit A will be provided
in accordance with the applicable terms of this Agreement, consistent with the
past practices of the parties even where all aspects regarding the provision of
a particular Service is not described in detail.
1.4 Service Coordinators. Each of Seller and Company shall nominate a
representative to act as the primary contact person with respect to the
provision of the Services (each such person, a “Service Coordinator”); provided
that Buyer Parent shall have the right to consent to the identity of the
representative nominated by Company, such consent not be unreasonably withheld
or delayed . The Service Coordinators shall be managerial-level employees of
Company and Seller, as applicable. The initial Service Coordinators shall be
Toyoki Furuta for Seller and a designee to be provided promptly after the
Effective Date for Company, and each of their respective phone numbers,
facsimile numbers and email addresses shall be set forth on an update made
promptly after the Effective Date to Schedule 1 attached hereto. Each of Seller
and Company may, in its sole discretion, change its Service Coordinator from
time to time by providing written notice to the other party of such change and
the relevant contact information for the new Service Coordinator at least three
(3) Business Days prior to such change taking effect. Unless Seller and Company
otherwise agree in writing, all communications relating to this Agreement or to
the Services shall be directed to the Service Coordinators in accordance with
Section 5.3 hereof. At Company’s Service Coordinator request, Seller’s Service
Coordinator shall provide Company’s Service Coordinator with an estimate of
Service Fees and Expenses for the Services.
1.5 Insurance. During the Transition Period, Seller shall maintain adequate
insurance for the conduct of the Services in form and coverage consistent with
Seller’s current coverage as of the Effective Date.
1.6 Subcontractors. Seller may subcontract any of its obligations under this
Agreement to third-party service providers which have been approved by Company
in writing (“Authorized Third Parties”), which approval shall not be
unreasonably withheld or delayed. The Authorized Third Parties include those
parties so identified in Exhibit A.
1.7 Consents. Seller shall use commercially reasonably efforts to obtain all
material licenses, approvals and consents of any third party required by Seller
to provide the Services (collectively “Required Consents”). If notwithstanding
such commercial reasonable efforts, Seller is unable to provide any Service
because of a failure to obtain such material licenses, approvals or consents, or
Seller reasonably believes that performance of the Service would infringe or
misappropriate a third party’s intellectual property rights, the parties shall
cooperate to determine the best alternative approach.

 

3



--------------------------------------------------------------------------------



 



1.8 Intellectual Property.
(a) Developed IP. Subject to Company’s compliance with the terms and conditions
of this Agreement, including payment of all Service Fees and Expenses, Seller
hereby assigns and agrees to assign all of its right, title and interest in and
to the Developed IP to Company. Company shall have the sole right to apply for,
file, register, or otherwise seek Intellectual Property Rights with respect to
Developed IP, including the right to seek Patent protection for inventions that
constitute Developed IP, if any. Seller will provide (and will use commercially
reasonable efforts to cause any inventors of Developed IP in Seller’s or its
Subsidiaries’ employ to provide) reasonable information and assistance, at
Company’s cost and expense, to effect the assignment of rights pursuant to this
Section 1.8(a). With respect to any Developed Technology, Seller reserves and
Company hereby grants and agrees to grant to Seller and its Subsidiaries, under
the Developed Intellectual Property Rights, a worldwide, non-exclusive,
perpetual and irrevocable license to use such Developed Technology in the
ordinary course of its business. With respect to any Patents within the
Developed Intellectual Property Rights, Seller reserves and Company hereby
grants and agrees to grant to Seller and its Subsidiaries a worldwide,
non-exclusive, perpetual and irrevocable license to make, have made, use, sell,
offer for sale, and import any article of manufacture or composition of matter
and practice any method or process.
(b) Background IP. To the extent, if any, that any Background Technology is
embodied in any Deliverables provided to Company under this Agreement, subject
to Company’s compliance with the terms and conditions of this Agreement,
including payment of all Service Fees and Expenses, Seller hereby grants and
agrees to grant to Company, under Seller’s Background Intellectual Property
Rights, a worldwide, non-exclusive, perpetual, and irrevocable license to use
such Background Technology, solely as embodied in such Deliverables, in the
ordinary course of Company’s business.
(c) No Other Rights. Except as expressly set forth in this Agreement, neither
party grants any rights in or to its Technology or Intellectual Property Rights
pursuant to this Agreement. As between the parties, each party shall be solely
responsible to prepare, file, prosecute, maintain, and enforce its Intellectual
Property Rights in its discretion and at its own cost. Except as expressly set
forth in this Agreement, there shall be no right, license, authority, covenant
not to sue, immunity from suit, or other defense, whether by implication, by
reason of exhaustion, estoppel, or otherwise pursuant to or as a result of this
Agreement or the activities of the parties under this Agreement.
(d) Seller will use commercially reasonable efforts to identify to Company any
Patents owned by Seller and claiming Background Technology Seller expects to be
embodied in Deliverables to be delivered to Company in connection with the
provision of the Services under which Seller does not have the right to grant to
company a license of the scope set forth in Section 1.8(b) without incurring an
obligation to pay a royalty or other consideration to a third party.

 

4



--------------------------------------------------------------------------------



 



(e) As used in this Section 1.8:
(i) “Background Intellectual Property Rights” means Intellectual Property
Rights, if any, owned by Seller that are (a) embodied in Background Technology,
and (b) not Developed Intellectual Property Rights; provided, however, that a
Patent will be a Background Intellectual Property Right only if Seller has the
right to grant to Company a license of the scope set forth in Section 1.8(b)
under such Patent without incurring any obligation to pay any royalty or other
consideration to any third party.
(ii) “Background Technology” means Technology, if any, owned by Seller or its
Subsidiaries that is (a) embodied in any Deliverable, and (b) not Developed
Technology.
(iii) “Deliverables” means the deliverables, if any, to be provided by Seller as
part of the Services performed pursuant to this Agreement.
(iv) “Developed Intellectual Property Rights” means Intellectual Property Rights
to the extent such Intellectual Property Rights (i) are first created by Seller
in the course of its performance of the Services pursuant to this Agreement and
within the scope and during the term of this Agreement, and (ii) are embodied in
Developed Technology. For the avoidance of doubt, “Developed Intellectual
Property Rights” includes the right to seek Patent protection for inventions
that constitute Developed Intellectual Property, if any, but does not include
any Patents or Patent applications of Seller or its Subsidiaries.
(v) “Developed IP” means, collectively, Developed Technology and Developed
Intellectual Property Rights.
(vi) “Developed Technology” means Technology embodied in any Deliverable to the
extent such Technology is first developed or created by Seller in the course of
its performance of the Services pursuant to this Agreement and within the scope
and during the term of this Agreement.
(vii) “Intellectual Property Rights” means Patents, copyrights, and rights with
respect to trade secrets, whether arising under the laws of the United States,
Japan or any other jurisdiction, including, in each case, any rights apply for,
register, and enforce any of the foregoing. Notwithstanding the foregoing,
“Intellectual Property Rights” does not include any trademark rights or similar
rights with respect to indicia of source or origin.
(viii) “Patents” means all classes and types of patents, including utility
patents, utility models, design patents, invention certificates, including
divisionals, continuations, continuations-in-part, reexaminations, reissues,
extensions and renewals, in all jurisdictions of the world.
(ix) “Software or Firmware” means a set of instructions, that either
(i) directly provides instructions to the computer hardware, or, (ii) indirectly
serves as an input to another piece of software.
(x) “Technology” means inventions, know-how, designs, specifications, Software
or Firmware and other copyrightable material, technical information, devices,
and other developments and technology.

 

5



--------------------------------------------------------------------------------



 



1.9 Use of Services. Seller shall be required to provide, or cause its
Affiliates to provide, Services only to Company and the Subsidiaries, and only
in connection with the operation of Company and the Subsidiaries in existence as
of the Closing Date. Company shall not, and shall not permit any of the
Subsidiaries or any third parties under its control to, resell any Services to
any Person whatsoever or permit the use of the Services by any Person other than
in connection therewith.
1.10 Interruption of Transition Services. Subject to Section 5.14, Seller may
cease or suspend providing, or have its Affiliates, Representatives or
Authorized Third Parties cease or suspend providing, as applicable, the Services
to Company and the Subsidiaries if and to the extent such cessation or
suspension is (i) required by applicable Law, (ii) necessary due to regularly
scheduled maintenance, alterations, repairs or replacements with respect to the
applicable Services or the facilities used to provide such Services,
(iii) necessary due to emergency maintenance, alterations, repairs or
replacements with respect to the applicable Services or the facilities used to
provide such Services, or (iv) necessary due to the temporary shutdown of the
operation of the facilities providing any Service whenever Seller determines
such action is necessary in the exercise of its reasonable judgment.
1.11 Cooperation. Company shall cooperate, and shall cause the Subsidiaries to
cooperate, with Seller, its Affiliates, Representatives and Authorized Third
Parties, and provide such Persons with such information and assistance as such
Persons may reasonably require to enable them to provide the Services. Company
shall allow, and shall cause the Subsidiaries to allow, such Persons and their
respective employees, agents and sub-contractors reasonable access to its
facilities as necessary for the performance of the Services.
1.12 Transitional Nature of Services. The parties acknowledge that the Services
are transitional in nature and that Seller and its Affiliates may make changes
from time to time in the manner in which the Services are performed if Seller
(i) makes similar changes in the manner in which similar services are performed
for its Affiliates and (ii) furnishes to Company substantially the same notice
(in consent and timing) as Seller furnishes to its own Affiliates respecting
such changes.
1.13 Consultation Period.
(a) The Service Coordinators shall collectively review, as promptly as
reasonably practicable after the Effective Date, the Services listed on
Exhibit A to determine if they properly reflect the Existing Services that are
reasonably necessary, during the Transition Period, to support the operation of
Company or the Subsidiaries as Company or such Subsidiary was operated in all
material respects as of the Closing Date (“Needed Services”). In connection with
such review, Company shall have the right to amend Exhibit A to add any Needed
Services to Exhibit A at any time prior to the date that is forty-five (45) days
after the Closing Date; provided that (a) the parties shall use reasonable
efforts to complete such review and such amendment, if any, of Exhibit A, within
the sixty (60) day period after the Effective Date (such period, the
“Consultation Period”); and (b) Company shall not have a right to update
Exhibit A with respect to adding any services relating to intellectual property
matters. Notwithstanding the foregoing, no amendments to Exhibit A shall be made
prior to Closing without Buyer Parent consent, such consent not to be
unreasonably withheld or delayed.

 

6



--------------------------------------------------------------------------------



 



(b) During the Consultation Period, the Service Coordinators shall discuss in
good faith details with respect to the process of invoicing by Seller and its
Affiliates for the Services pursuant to Section 4.2, including determining
whether a monthly billing cycle is appropriate for the invoicing of specific
Services.
(c) The parties hereby acknowledge and agree that the agreements set forth on
Exhibit B hereto, as may be amended prior to the Closing Date as contemplated by
this Section 1.13(c), shall survive the Closing and remain in effect in
accordance with their terms. As soon as practicable after the Effective Date,
the Service Coordinators shall collectively review and discuss whether any
agreements (other than those listed on Exhibit B as of the Effective Date)
between Seller or any of its Affiliates (not including Company and the
Subsidiaries) on the one hand, and Company or any of the Subsidiaries on the
other hand (any such agreement, an “Affiliate Agreement”), should survive the
Closing. The Service Coordinators shall endeavor to make a recommendation to
Seller and Buyer Parent with respect to the treatment of such Affiliate
Agreements as soon as reasonably practicable but in any event no later than the
expiration of the Consultation Period; provided that if there are Affiliate
Agreements the treatment of which is not agreed to by the Service Coordinators,
such Service Coordinators may make separate recommendations to be considered by
Seller and Buyer Parent. Seller and Buyer Parent agree to promptly discuss such
treatment in good faith based on the recommendations of the Service Coordinators
with the intention of resolving any disagreements between them as soon as
reasonably practicable. Without limiting the generality of the foregoing, the
Service Coordinators shall make specific recommendations to Seller and Buyer
Parent about (a) the survival of any provisions of the Affiliate Agreements
addressing inventor compensation with respect to consideration received in
connection with licenses granted under Patents which list as inventors any
individuals who were employees or agents of Seller or any of its Affiliates
(other than Company and the Subsidiaries) when the invention claimed in such
Patent was conceived or reduced to practice and which Patents at any time are
assigned to Buyer Parent or any of its Subsidiaries (including, without
limitation, Company and the Subsidiaries) and/or (b) alternative provisions with
respect to such inventor compensation to be adopted in lieu of causing such
provisions of such Affiliate Agreements to survive. Seller and Buyer Parent
shall not unreasonably withhold or delay agreement to the commercially
reasonable recommendations of the Service Coordinators with respect to such
inventor compensation issues. Any Affiliate Agreement that Seller and Buyer
Parent mutually agree shall survive shall be included on Exhibit B and the
parties agree to amend Exhibit B prior to the Closing Date to reflect any such
agreement. Seller shall cause all Affiliate Agreements other than those included
on Exhibit B (as may be amended prior to the Closing Date as contemplated by
this Section 1.13(c)) to be terminated effective as of the Closing Date with no
further obligations of the parties thereunder; provided that confidentiality and
other matters that by the terms of such Affiliate Agreements survive termination
shall so survive in accordance with such terms. Notwithstanding the foregoing,
if Seller is not able to obtain the necessary consents to terminate any such
Affiliate Agreement by the Closing Date, Seller shall not be in breach of this
Agreement for failing to terminate such Affiliate Agreement to the extent it
agrees to indemnify Company and the Subsidiaries for any Losses arising from and
after the Closing Date under such Affiliate Agreement.

 

7



--------------------------------------------------------------------------------



 



1.14 Excluded Services. Notwithstanding anything herein to the contrary, the
following shall not be included as Services pursuant to this Agreement:
(a) Any services provided pursuant to any Affiliate Agreement listed on
Exhibit B as of the Closing Date.
(b) Any services relating to intellectual property matters other than those
listed on Exhibit A as of the Effective Date.
ARTICLE II
QUALITY OF SERVICES; LIMITATION OF LIABILITY; IMPROVEMENTS
2.1 Quality of Services.
(a) Seller shall perform the Services, or to cause the Services to be performed,
in a workmanlike manner at the same general level of service, with the same
degree of care (which in no event may be less than reasonable care), and in a
manner similar in all material respects to the manner in which such Services
have been provided by Seller and its Affiliates to Company and the Subsidiaries
as of the Closing Date.
(b) In addition to the above and to the extent permitted by applicable Law,
Seller agrees to pass through to Company and the Subsidiaries any warranties
provided by Authorized Third Parties providing the Services.
(c) In the event of an alleged breach, default or nonperformance of any
obligation under this Agreement by Seller or Company, the other party shall
provide prompt written notice to the breaching party setting forth in reasonable
detail the nature and extent of the alleged breach, default or nonperformance.
The breaching party will then have a period of ten (10) Business Days in which
to initiate actions reasonably designed to cure such alleged breach, default or
nonperformance, and all such deficiencies shall, in any case, be cured within
thirty (30) days following receipt by the breaching party of notice thereof.
2.2 Specific Performance. Seller acknowledges that the rights of Company to
enforce the covenants and agreements made in this Agreement are special, unique,
and of extraordinary character, and that, in the event Seller violates or fails
or refuses to perform any covenant or agreement made by it herein, Company would
be irreparably damaged and be without adequate remedy at law. Seller agrees,
therefore, that, in the event it fails or refuses to perform, or otherwise
violates, any covenant or agreement made by it herein, Company shall, in
addition to any remedies available at law, be entitled to seek specific
performance of such covenant(s) or agreement(s) and any other equitable remedy.
For the avoidance of doubt, the foregoing shall not apply to the extent Company,
its Affiliates, Representatives or Authorized Third Parties are expressly
permitted to cease or suspend the provision of Services pursuant to Section 1,10
or otherwise not comply with other obligations hereunder pursuant to
Section 5.14.

 

8



--------------------------------------------------------------------------------



 



2.3 Limitation of Liability. IN NO EVENT SHALL SELLER, ITS AFFILIATES NOR ANY OF
THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS (INCLUDING SELLER’S
REPRESENTATIVES) BE LIABLE TO COMPANY OR ANY SUBSIDIARY FOR ANY INDIRECT,
SPECIAL, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES OR FOR ANY LOSS OF
PROFITS, LOSS OF REVENUE, LOSS RESULTING FROM INTERRUPTION OF BUSINESS OR LOSS
OF DATA ARISING UNDER OR RELATING TO THIS AGREEMENT, WHETHER BASED ON BREACH OF
CONTRACT, TORT (INCLUDING NEGLIGENCE), OR OTHERWISE, AND WHETHER OR NOT SELLER
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGE. EXCEPT IN THE CASE OF
SELLER’S GROSS NEGLIGENCE, FRAUD OR WILLFUL MISCONDUCT, IN NO EVENT SHALL THE
TOTAL LIABILITY OF SELLER, ITS AFFILIATES AND ANY OF ITS OR THEIR DIRECTORS,
OFFICERS, EMPLOYEES AND AGENTS (INCLUDING SELLER’S REPRESENTATIVES) ARISING OUT
OF OR RELATING IN ANY WAY TO THIS AGREEMENT EXCEED THE FEES PAID BY COMPANY TO
SELLER HEREUNDER.
2.4 No Other Warranties. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY
STATED HEREIN, SELLER DISCLAIMS ALL EXPRESS AND IMPLIED REPRESENTATIONS AND
WARRANTIES IN CONNECTION WITH THE SERVICES, INCLUDING ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT.
2.5 Indemnification. In addition to Seller’s obligations set forth in Article IX
of the Purchase Agreement, Seller shall indemnify, hold harmless and reimburse
Company and the Subsidiaries for all Losses based upon, attributable to, arising
out of or resulting from Seller’s gross negligence, fraud or willful misconduct
in connection with the Services. Notwithstanding anything herein to the
contrary, neither Seller, any of its Affiliates, nor any Representative shall be
liable or held accountable, in damages or otherwise, for any error in judgment
or any mistake of fact or Law or for anything which Seller does or refrains from
doing, other than for Seller’s gross negligence, fraud or willful misconduct.
2.6 Mitigation. Company has a duty to mitigate (and cause the Subsidiaries to
mitigate) the Losses that would otherwise be recoverable from Seller pursuant to
this Agreement by taking appropriate and reasonable actions to reduce or limit
the amount of any such Losses.
ARTICLE III
TERM AND TERMINATION OF THE SERVICES
3.1 Term. Unless earlier terminated pursuant to Section 3.2, with respect to
each of the Services (or any portion thereof), the term of this Agreement as it
relates thereto will be for a period beginning on Closing Date and continuing
until the earlier of (a) the first anniversary of the Closing Date; or
(b) termination by Company of all the Services to be provided by Seller under
this Agreement pursuant to Section 3.2(a).
3.2 Termination.
(a) Any of the Services, or any portion thereof, may be terminated by Company,
in its sole discretion, at any time by furnishing forty (45) days’ prior written
notice to Seller of Company’s intention to terminate the applicable Service,
which written notice shall specify (i) the Service (or portion thereof) being
terminated and (ii) the date on which the Service (or portion thereof) shall be
terminated; provided, however, that Company shall be responsible for the payment
of any and all Service Fees and Expenses (each as defined below) accrued or
incurred for such Service under this Agreement prior to the later of (A) the
effective date of the termination and, (B) in the event that Seller is
contractually or legally required to incur Expenses related to such Service
beyond the effective date of the termination, the date that Seller is no longer
contractually or legally required to incur such Expenses.

 

9



--------------------------------------------------------------------------------



 



(b) Either Seller or Company, with respect to (i) and (ii) below, and Seller,
with respect to (iii) below, may immediately terminate this Agreement by written
notice to the other party upon the occurrence of any of the following events:
(i) the other party (A) enters into proceedings in bankruptcy or insolvency,
(B) makes an assignment for the benefit of creditors, (C) files or has filed
against it any petition under a bankruptcy law or any other law for relief as a
debtor (or similar law in purpose or effect) or (D) enters into liquidation or
dissolution proceedings;
(ii) the other party materially breaches any of its obligations hereunder and
the breach remains uncured for the applicable period specified in
Section 2.1(c); or
(iii) any amount due under this Agreement remains unpaid by Company for a period
of more than fifteen (15) days following Company’s receipt of a notice of
delinquency.
3.3 Survival of Certain Obligations. Without prejudice to the survival of other
agreements of the parties, the right of Seller to receive the applicable
payments for expenses for the Services rendered prior to the effective date(s)
of termination of such Services under this Agreement shall survive the
termination or expiration, in whole or in part, of this Agreement. In addition,
Section 2.3, Section 2.4, Section 2.5, Section 2.6, Section 3.3, Section 4.1,
Section 4.2, and Article V shall survive the termination or expiration of this
Agreement.
ARTICLE IV
CONSIDERATION
4.1 Consideration.

  (a)   The fees charged by Seller for Services hereunder (“Service Fees”) shall
be equal to Seller’s and, as applicable, its Affiliates’ fully allocated cost
for such Services, including (a) all compensation, benefit and other costs and
expenses incurred by or with respect to employees directly engaged in providing
such Services, including (i) in respect of compensation, all applicable bonus
compensation, (ii) in respect of benefits, all benefits under Plans, and
(iii) in respect of costs and expenses, all costs of materials and for such
items as travel incurred in respect of the Services, as well as a reasonable
allocation for space, maintenance, and facilities costs allocable to employees
engaged in providing the Services, as well as the actual cost of any third party
services used in providing the Services, and (b) similar costs with respect to
those directly engaged in the supervision of such Services.

 

10



--------------------------------------------------------------------------------



 



  (b)   In addition to the Service Fees, Company will reimburse Seller for all
reasonable, documented, out-of-pocket expenses incurred by Seller or the
relevant Affiliate, Representative and/or Authorized Third Party in connection
with the provision of the Services (“Expenses”).

4.2 Invoicing.
(a) Seller and/or the relevant Affiliate will invoice Company for such expenses
monthly in arrears for the Services provided under this Agreement. Each such
invoice shall include (i) a brief description of the Service provided by Seller,
its Affiliates, Representatives and Authorized Third Parties during that month,
and the Service Fees for such Services Fees and (ii) the amounts of Expenses
incurred by Seller, its Affiliates, Representatives and Authorized Third Parties
during that month and reasonable documentation of such expenses. Company shall
pay all amounts due under each invoice (in the currency denominated by Seller in
such invoice) within forty-five (45) days following receipt of such invoice (the
“Due Date”) without offset, withholding or deduction of any kind. Company shall
be responsible for the payment of all Taxes payable with respect to the
performance, receipt or consumption of the Services or the execution and
delivery of this Agreement, other than any Tax based upon the net income of
Seller or any other Person providing any of the Services.
(b) Interest shall accrue on any unpaid balance at a rate of 1% per month for
the period commencing on the Due Date and ending on the date payment is received
in full by Seller, and Company shall bear all reasonable costs and expenses
(including attorney’s fees and court costs) incurred by Seller or its Affiliates
in collecting outstanding balances from Company not paid on the Due Date.
ARTICLE V
MISCELLANEOUS
5.1 Confidentiality.
(a) Each party (the “Receiving Party”) agrees that, from the Effective Date
until the fifth anniversary of the Effective Date, it shall, and shall cause its
Affiliates and Representatives to:
(i) take proper and all reasonable measures to ensure the confidentiality of all
Confidential Information (as defined below) of the other party (the “Disclosing
Party”), including keeping it separate from information belonging to the
Receiving Party;
(ii) use such Confidential Information only for the Proper Use (as defined
below);
(iii) permit access to such Confidential Information only to such of its
Representatives having a need to know such Confidential Information (“Permitted
Disclosees”), provided, that Receiving Party shall cause or have caused its
Permitted Disclosees to be bound by and comply with the confidentiality no less
restrictive than hereunder by written agreements, and inform each of those
Permitted Disclosees of the confidential nature of such Confidential Information
and of the obligations on Receiving Party in respect thereof, and Receiving
Party shall be responsible for any breach of this Section 5.1 by any of its
Permitted Disclosees;

 

11



--------------------------------------------------------------------------------



 



(iv) make copies of the Confidential Information of the Disclosing Party only to
the extent that the same are strictly required for the Proper Use;
(v) treat all Confidential Information of the Disclosing Party with the degree
of care to avoid disclosure to any third party as is used with respect to
Receiving Party’s own information of like importance which is to be kept
confidential; and
(vi) promptly return all Confidential Information of the Disclosing Party to the
Disclosing Party upon its written request or (at the Disclosing Party’s option)
destroy all such Confidential Information and provide to the Disclosing Party a
certificate of such destruction signed by a duly authorized officer of the
Receiving Party.
(b) Where any Confidential Information of the Disclosing Party is the subject of
any security regulations of any Governmental Entity, Receiving Party shall, and
hereby undertakes to, take such measures as may be required by such regulations
to protect such Confidential Information. Without prejudice to any obligations
imposed on and assumed by the Receiving Party under any security regulations of
any Governmental Entity, the obligations of confidentiality herein shall not
apply to any Information which the Receiving Party by its written records can
show:
(i) was in the possession of the Receiving Party before such Information was
imparted or disclosed by the Disclosing Party;
(ii) is independently developed by any servant, agent or employee of the
Receiving Party without access to or use or knowledge of the Information;
(iii) is in or subsequently comes into the public domain other than by breach by
the Receiving Party of its obligations hereunder;
(iv) is received by the Receiving Party without restriction on disclosure or use
from a third party which the Receiving Party reasonably and honestly believes is
entitled to make such disclosure; or
(v) is approved for release by the written agreement of the Disclosing Party.
The Receiving Party may disclose Confidential Information of the Disclosing
Party if required to be disclosed by applicable Law; provided that, if the
Receiving Party is to make such disclosure, it shall give the Disclosing Party
as much prior notice thereof as is reasonably practicable so that the Disclosing
Party may seek such protective orders or other confidentiality protection as the
Disclosing Party, in its sole discretion, may elect, and the Receiving Party
shall reasonably co-operate with the Disclosing Party in protecting the
confidential or proprietary nature of such Confidential Information which is to
be so disclosed.

 

12



--------------------------------------------------------------------------------



 



(c) As used in this Section 5.1:
(i) “Confidential Information” shall mean: (A) in respect of Information
provided in documentary form or by way of a model or in other tangible or
intangible form, Information which at the time of disclosure to the Receiving
Party is marked, or otherwise designated, to show expressly or by implication
that it is imparted or disclosed in confidence; (B) Information the nature of
which, or the circumstances in which it was supplied, implies that it should be
treated as confidential notwithstanding the absence of any mark or designation
of confidentiality; (C) in respect of Information that is imparted or disclosed
orally or by demonstration or presentation, any Information that the Receiving
Party has been expressly informed by the Disclosing Party at the time of
disclosure to have been imparted or disclosed in confidence; (D) in respect of
Information imparted or disclosed orally or by demonstration or presentation,
any note or record of the disclosure; and (E) any copy of any of the foregoing.
(ii) “Information” shall mean (A) with respect to that disclosed by Seller,
information relating to the Services provided pursuant to this Agreement, by or
on behalf of Seller, to Company or any Subsidiary, in oral or documentary form
or by way of models or other tangible or intangible form or by demonstrations or
presentations; and (B) with respect to that disclosed by Company or any
Subsidiary, information relating to Company’s or any Subsidiary’s utilization or
receipt of Services provided pursuant to this Agreement, by or on behalf of
Company or any Subsidiary, to Seller, in oral or documentary form or by way of
models or other tangible or intangible form or by demonstrations or
presentations, including all Company and Subsidiary information accessed in
connection with the provision of the Services, whether in electronic or other
form.
(iii) “Proper Use” shall mean (A) with respect to Company and the Subsidiaries,
the use of Seller’s Confidential Information (1) wholly necessarily and
exclusively for the purpose of conducting the business of Company and the
Subsidiaries in connection with the Services; (2) in connection with the
enforcement of Company’s rights hereunder; and (3) in connection with the
defense by Company of any claim asserted against Company hereunder; and (B) with
respect to Seller, the use of Company’s and the Subsidiaries’ Confidential
Information (1) wholly necessarily and exclusively for the purpose of providing
or the causing the provision of, the Services; (2) in connection with the
enforcement of Seller’s rights hereunder; and (3) in connection with the defense
by Seller of any claim asserted against Seller hereunder.
5.2 Entire Agreement; Amendments and Waivers.
(a) This Agreement and the Purchase Agreement contain the entire agreement of
the parties with respect to the subject matter hereof and supersede all prior
agreements, written or oral, with respect to their subject matter. The exhibits
and schedules to this Agreement are hereby incorporated and made a part hereof
and are an integral part of this Agreement.
(b) Any provision of this Agreement, including all exhibits hereto, may be
amended or waived, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by the parties to this Agreement or, in the
case of a waiver, by the party against whom the waiver is to be effective.

 

13



--------------------------------------------------------------------------------



 



(c) No failure or delay by either party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by applicable Law.
5.3 Notices. All notices, requests and other communications to either party
hereunder shall be in writing (including facsimile transmission) and shall be
given,
if to Company, to:
Viviti Technologies Ltd.
c/o Hitachi Global Storage Technologies, Inc.
3403 Yerba Buena Road
San Jose, CA 95135
Attention: Christopher Dewees
Facsimile: (408) 717-9063
E-mail: Christopher.Dewees@hitachigst.com
with a copy (which shall not constitute notice) to:
Skadden, Arps, Slate, Meagher & Flom LLP
525 University Avenue
Palo Alto, California 94301
Attention: Thomas J. Ivey, Esq.
Facsimile: (650) 470-4570
E-mail: Thomas.Ivey@skadden.com
if to the Buyer Parent, to:
Western Digital Corporation
3355 Michelson Drive, Suite 100
Irvine, California 92612
Attention: Michael Ray
Facsimile: (949) 672-9612
E-mail: Michael.Ray@wdc.com

 

14



--------------------------------------------------------------------------------



 



with a copy (which shall not constitute notice) to:
O’Melveny & Myers LLP
610 Newport Center Drive, Suite 1700
Newport Beach, California 92660
Attention: J. Jay Herron, Esq. and Mark Easton, Esq.
Facsimile: (949) 823-6994
E-mail: jherron@omm.com; measton@omm.com
if to Seller, to:
Hitachi, Ltd., Business Development Office
6-6 Marunouchi 1-chome
Chiyoda-ku
Tokyo 100-8280, Japan
Attention: General Manager
Phone: +81-3-4564-5483
Fax: +81-3-4564-6260
with a copy (which shall not constitute notice) to:
Morrison & Foerster LLP
Shin-Marunouchi Building, 29th Floor
5-1, Marunouchi 1-chome
Chiyoda-ku, Tokyo 100-6529
Japan
Attention: Kenneth A. Siegel, Esq.
Facsimile: 011-81-3-3214-6512
E-mail: KSiegel@mofo.com
or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other party hereto. All such notices, requests
and other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. Pacific time on a Business Day
in the place of receipt. Otherwise, any such notice, request or communication
shall be deemed to have been received on the next succeeding Business Day in the
place of receipt.
5.4 Disputes. In the event of any controversy or dispute arising out of or
relating to this Agreement, the Service Coordinators shall in good faith attempt
to resolve such dispute. If after 20 days the parties have not reached an
agreement with respect to such dispute, either party may file a claim against
the other party pursuant to Section 5.5 below.

 

15



--------------------------------------------------------------------------------



 



5.5 Governing Law; Negotiation Procedure; Service of Process; Consent to
Jurisdiction; Venue; Waiver of Jury Trial.
(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
conflicts of law rules.
(b) Negotiation Procedure; Service of Process.
(i) The parties intend that all disputes between the parties arising out of this
Agreement shall be settled by the parties amicably through good faith
discussions upon the written request of either party.
(ii) Prior to filing suit, instituting a Proceeding or seeking other judicial or
governmental resolution in connection with any dispute between the parties or
any of their subsidiaries arising out of this Agreement or any of the
transactions contemplated hereby, the parties will attempt to resolve such
dispute by good faith negotiations. Such negotiations shall proceed as follows:
(A) Any party may send a written notice to another party requesting such
negotiations. Promptly following receipt of such notice by the receiving party,
each party shall cause the individual designated by it as having general
responsibility for this Agreement to meet in person with the individual so
designated by the other party to discuss the dispute.
(B) If the dispute is not resolved within thirty (30) days after the first
meeting between such individuals (or if earlier within forty five (45) days of
the notice referred to in clause (i) above), then, upon the written request of
any party, each party shall cause the individual designated by it as having
general responsibility for the overall relationship defined by this Agreement to
meet in person with the individual so designated by the other party to discuss
the dispute.
(C) If the dispute is not resolved within fifteen (15) days after the first
meeting between such individuals (or if earlier within thirty (30) days of the
notice referred to in clause (ii) above), then, upon the written request of
either party, Company shall nominate one corporate officer of the rank of senior
vice president or higher, and Seller shall nominate one corporate officer of the
rank of Board Director or higher, which corporate officers shall meet in person
and attempt in good faith to negotiate a resolution to the dispute.
(iii) Except and only to the limited extent provided in Section 5.5(b)(iv),
neither party shall file suit, institute a Proceeding or seek other judicial or
governmental resolution of the dispute until at thirty (30) days after the first
meeting between the corporate officers described in clause (iii) above (or if
earlier forty five (45) days after the notice referred to in such clause (iii))
but after the expiration of such periods, either party may file suit, institute
a Proceeding or seek other judicial or governmental resolution. For purposes of
this Agreement, the procedures set forth in Section 5.5(b)(ii) and this Section
5.5(b)(iii) shall be referred to as the “Negotiation Procedures”.

 

16



--------------------------------------------------------------------------------



 



(iv) Notwithstanding the provisions of Sections 5.5(b)(ii) and 5.5(b)(iii), any
party may institute a Proceeding at any time seeking a preliminary injunction,
temporary restraining order, or other equitable relief, if necessary in the sole
judgment of that party to avoid material harm to its property, rights or other
interests, before commencing, or at any time during the course of, the dispute
procedure described in Sections 5.5(b)(ii) and 5.5(b)(iii). In addition, any
party may file an action prior to the commencement of or at any time during or
after the dispute resolution procedures in Sections 5.5(b)(ii) and 5.5(b)(iii)
if in the sole judgment of that party it is necessary to prevent the expiration
of a statute of limitations or filing period or the loss of any other
substantive or procedural right.
(c) Consent to Jurisdiction; Venue. Each of the parties irrevocably and
unconditionally submits to the exclusive jurisdiction of the Delaware Court of
Chancery (and if jurisdiction in the Delaware Court of Chancery shall be
unavailable, any Delaware State court and the Federal court of the United States
of America sitting in the State of Delaware) for the purposes of any Action or
other proceeding arising out of this Agreement or any transaction contemplated
hereby (and agrees that no such Action or proceeding relating to this Agreement
shall be brought by it or any of the Subsidiaries except in such courts). Each
of the parties further agrees that, to the fullest extent permitted by
applicable Law, service of any process, summons, notice or document by U.S.
registered mail to such person’s respective address set forth in Section 5.3
above shall be effective service of process for any Action or proceeding in the
State of Delaware with respect to any matters to which it has submitted to
jurisdiction as set forth above in the immediately preceding sentence. Each of
the parties irrevocably and unconditionally waives (and agrees not to plead or
claim), any objection to the laying of venue of any Action or proceeding arising
out of this Agreement or the transactions contemplated hereby in the Delaware
Court of Chancery (and if the Delaware Court of Chancery shall be unavailable,
in any Delaware State court or the Federal court of the United States of America
sitting in the State of Delaware) or that any such Action or proceeding brought
in any such court has been brought in an inconvenient forum.
(d) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING OUT OF OR RELATED
TO THIS AGREEMENT.
5.6 Books and Records; Inspection. Company shall, and shall cause the
Subsidiaries to, make available on a timely basis to Seller and its Affiliates,
Representatives and Authorized Third Parties such information and materials
reasonably requested by Seller to enable such Persons to provide the Services.
Company shall, and shall cause the Subsidiaries to, provide to such Persons
reasonable access to the premises of Company and the other Subsidiaries, to the
extent necessary for the purpose of providing the Services. During the
Transition Period and for a period of three (3) years following the Transition
Period or, if applicable Law requires a longer period, such longer period,
Seller shall maintain a complete and accurate set of files, books and records of
all business activities and operations conducted by Seller related to the
Services provided under the terms of this Agreement, as well as any
correspondence related to compliance with any applicable national, state and
local laws, rules and regulations. Seller will provide Company, subject to
Section 5.1 hereof, such information as Company may reasonably request from
Seller’s books and records to the extent relating to the provision of any
Service hereunder.

 

17



--------------------------------------------------------------------------------



 



5.7 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other Governmental
Entity to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.
5.8 Binding Effect; Benefit; Assignment.
(a) The provisions of this Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.
No provision of this Agreement is intended to confer any rights, benefits,
remedies, obligations or liabilities hereunder upon any Person other than the
parties hereto and their respective successors and assigns.
(b) No party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of each other party hereto,
except that Company may transfer or assign its rights and obligations under this
Agreement, in whole or from time to time in part, to one or more of its
Affiliates at any time; provided that such transfer or assignment shall not
relieve Company of any of its obligations hereunder.
5.9 Definitional and Interpretive Provisions. Section 1.2 of the Purchase
Agreement shall also apply to this Agreement; provided, however, that for the
purposes of this Agreement, “Business Days” shall mean a day, other than
Saturday, Sunday or a public holiday in the country in which the applicable
Service is performed.
5.10 Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. This Agreement shall become
effective when each party hereto shall have received a counterpart hereof signed
by the other party hereto. Until and unless each party has received a
counterpart hereof signed by the other party hereto, this Agreement shall have
no effect and no party shall have any right or obligation hereunder (whether by
virtue of any other oral or written agreement or other communication).
5.11 No Third Party Beneficiaries. This Agreement is intended and agreed to be
solely for the benefit of the parties, and no third party, other than the
Subsidiaries, shall accrue any benefit, claim or right of any kind whatsoever
pursuant to, under, by or through this Agreement.

 

18



--------------------------------------------------------------------------------



 



5.12 Relationship of the Parties. It is expressly understood and agreed that in
rendering the Services hereunder, each of the parties is acting as an
independent contractor and that this Agreement does not make the providing party
an employee, agent or other representative of the other party for any purpose
whatsoever. Neither party has the right or authority to enter into any contract,
warranty, guarantee or other undertaking in the name or for the account of the
other party, or to assume or create any obligation or liability of any kind,
express or implied, on behalf of the other party, or to bind the other party in
any manner whatsoever, or to hold itself out as having any right, power or
authority to create any such obligation or liability on behalf of the other
party or to bind the other party in any manner whatsoever (except as to any
actions taken by a party at the express written request and direction of the
other party). No employee, contractor or subcontractor of any party shall be
deemed to be an employee, contractor or subcontractor of the other party, it
being fully understood and agreed that no employee of any party is entitled to
benefits or compensation from the other party. Each party is wholly responsible
for withholding and payment of all applicable national, state and local and
other payroll taxes with respect to its own employees, including any
contributions from them as required by Law.
5.13 Conflict. In case of conflict between the terms and conditions of this
Agreement and any exhibit or schedule hereto, the terms and conditions of such
exhibit or schedule shall control and govern, insofar as such terms and
conditions in the exhibit or schedule relate to the Service that is the subject
of such conflict. In the event of any conflict between the terms of the Purchase
Agreement, on the one hand, and this Agreement and each exhibit or schedule
hereto, on the other hand, the terms of this Agreement shall control and govern.
5.14 Force Majeure. Each party shall be excused from its obligations under this
Agreement, other than payment obligations, to the extent that any delay or
failure in the performance of such obligations is a result of any cause beyond
its reasonable control (and without the fault of such party), including, acts of
God, acts of civil or military authority, embargoes, epidemics, war, terrorism,
riots, insurrections, fires, explosions, earthquakes, floods, severe weather
conditions or changes in Law.
5.15 Termination of Purchase Agreement. This Agreement shall immediately
terminate and be of no further force and effect upon any termination of the
Purchase Agreement in accordance with the terms thereof.
5.16 Services Contingent on Closing. For the avoidance of doubt, Seller shall
have no obligation to perform any of the Services pursuant to this Agreement
unless and until Closing has occurred.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

19



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO THE TRANSITION SERVICES AGREEMENT]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

            Viviti Technologies Ltd.
      By:   /s/ Stephen Dwight Milligan         Name:   Stephen Dwight Milligan 
      Title:   President and Chief Executive Officer     

            Hitachi, Ltd.
      By:   /s/ Toyoki Furuta         Name:   Toyoki Furuta        Title:  
General Manager, Business
Development Office     

Solely with respect to Sections 1.4 and 1.13(c)
Western Digital Corporation

              By:   /s/ Wolfgang U. Nickl              
 
  Name:   Wolfgang U. Nickl    
 
  Title:   Senior Vice President and Chief Financial Officer    

 

20



--------------------------------------------------------------------------------



 



EXHIBIT A
SERVICES

      Services   Description of Services
IP Services
 
•   Assistance with respect to the transfer of patent docket information,
file-wrapper and the like;
 
   
 
 
•   Consultation on historical and background information relating to the
services that Seller or its Affiliates provided to Company or the Subsidiaries
prior to the Closing Date.
 
   
IT Services
 
•   Information technology services.
 
   
Communication Services
 
•   Videoconferencing services.
 
   
Technical Services
 
•   Technical support services;
 
 
•   Hardware maintenance services; and
 
 
•   Design and creation of electronic circuit software and other software.
 
   
Facility Services
 
•   Waste disposal services;
 
 
•   Maintenance services;
 
 
•   Security services;
 
 
•   Transportation services; and
 
 
•   Storage services.
 
   
Consulting Services
 
•   Failure analysis and reporting;
 
 
•   Production engineering, productivity, and environmental consulting;
 
 
•   Materials procurement consulting;
 
 
•   Materials evaluation services; and
 
 
•   Foreign affairs and governmental relations consulting.
 
   
Education Support Services
 
•   Education support services.

 

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
AFFLIATE AGREEMENTS
1. The Transaction Documents, and any other contract delivered at Closing
pursuant to the Purchase Agreement.
2. Invention Award Integration Agreement dated December 10, 2010 between Seller
and Company.

 

A-2



--------------------------------------------------------------------------------



 



Schedule 1
Service Coordinator Contact Information:
For Seller:
Toyoki Furuta
General Manager, Business Development Office
Hitachi, Ltd.
6-6 Marunouchi 1-chome
Chiyoda-ku
Tokyo 100-8280, Japan
E-Mail: toyoki.furuta.re@hitachi.com
Phone: +81-3-4564-5483
Fax: +81-3-4564-6260
For Company:
[To be provided by Company promptly after the Effective Date]
E-Mail:
Phone:
Fax: None

 

A-3